Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The following final office action is in response to the reply filed May 24, 2021.

Drawings
The drawing corrections filed November 6, 2019 and May 5, 2020 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 21, 22, 35 and 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “the height being spaced apart from a ceiling height” on line 4 of claim 18 render the claims indefinite because it is unclear how a dimension can be spaced apart from another dimension.  It is suggested that the applicant recite that the height of the operator space is less than the height of the ceiling portion.  Also see line 4 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 18, 19, 35, 38-40 and 45, as best understood by the examiner, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Daggy (US 3802480)  Daggy discloses a movable wall panel system for sealing engagement relative to a ceiling portion 75 (fig. 2) of an environment and a floor portion 113 (fig. 9) of the environment, the environment having an operator space (labeled below) positioned generally extending from the floor portion to a height above the floor portion, the height being spaced apart from a ceiling height of the ceiling portion of the environment, the moveable wall panel system comprising: 

a bottom drop seal assembly 110 coupled to the bottom portion of the moveable panel 10, the bottom drop seal assembly including at least one bottom seal 110 which in use is moved between an unsealed configuration (fig. 9) wherein the at least one bottom seal 110 is spaced apart from the floor portion 113 of the environment and a sealed configuration (fig. 10) wherein the at least one bottom seal is sealed against the floor portion of the environment, the bottom drop seal assembly being configured to move from the unsealed configuration to the sealed configuration based on an actuation of an actuator 105 within the operator space;
a top automatic seal assembly (not generically numbered, but shown in figures 2 and 3) coupled to the top portion of the moveable wall panel 10, the top automatic seal assembly including at least one top seal 72 which is moved between an unsealed configuration wherein the at least one top seal is spaced apart from the ceiling portion 75 of the environment, as shown in figure 2, and a sealed configuration wherein the at least one top seal 72 is sealed against the ceiling portion of the environment, the at least one top seal of the top automatic seal assembly configured to move from the unsealed configuration to the sealed configuration and from the sealed configuration to the unsealed configuration absent an actuation of any actuator within the operator 
a first frame member 70 coupled to the at least one top seal; 
a second frame member 80 coupled to the moveable wall panel, the first frame member being moveably coupled relative to the second frame member; 
a first biasing member 89 coupled to the first frame member and the second frame member to bias the first frame member downward towards the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly toward the unsealed configuration; and 
a second biasing member 92 to bias the first frame member upward relative to the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly towards the sealed configuration (claim 18);
wherein the top automatic seal assembly includes a second seal raiser assembly 82 (fig. 3) configured to raise the at least one top seal 72 (claim 19);
wherein the portion of the top automatic seal assembly is generally in line with the first end of the moveable wall panel 10 when the at least one top seal 72 of the top automatic seal assembly is in the sealed configuration (claim 35);

wherein the link is translatable relative to the second frame member (claim 39);
wherein the seal raiser assembly further includes a first coupler 88 coupling the link 84 to the first frame member 70; a second coupler (not numbered, but shown in figure 3 as the lower pin for the link 84) coupling the link 84 to the second frame member 80; and a spring 89 which slides over the link and is captured between the first coupler and the second coupler (claim 40).
With respect to claim 45, Daggy discloses a first biasing member 89 interacting with a first component 84 of the coupling assembly to bias the first frame member downward towards the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly toward the unsealed configuration; and a second biasing member 92 interacting with a second component 88 of the coupling assembly to bias the first frame member upward relative to the second frame member and thereby biasing the at least one top seal of the top automatic seal assembly towards the sealed configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daggy as applied to claims 18, 19, 35, 38-40 and 45 above, and further in view of Lapof (US 3086261).  Lapof discloses a movable wall panel system comprising a bottom drop seal assembly 30 including a damper 32 which provides a constant force between at least one bottom seal 18 of the bottom drop seal assembly and the floor (not numbered, but shown in figure 1) when the bottom drop seal assembly is in the sealed configuration (claim 21), wherein the damper 32 is a gas spring (claim 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daggy with a gas spring, as taught by Lapof, to ensure that the bottom seal 18 engages and remains engaged with the floor when in a sealing position.

    PNG
    media_image1.png
    1712
    1075
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 41-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach that the second coupler is received in an elongated slot of the link and the spring biases the second coupler away from the first coupler.  See claim 41.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.
With respect to the applicant’s comments that Daggy discloses floor and top seals that are brought into operation by the manipulation of a single lever and does not disclose a top seal assembly movable absent an actuation of any actuator within an operator space are not persuasive.
It should first be noted that the applicant’s claimed movable wall panel system comprises one panel.  Thus, the applicant’s comments concerning panel 12 of Daggy are not persuasive since one of the panels 10 of Daggy is configured to operate as recited by the applicant.  In other words, Daggy discloses a movable wall panel system, i.e., panel 10, wherein the bottom drop seal assembly 110 is configured to move from an unsealed configuration, shown in figure 9, to a sealed configuration, shown in figure configured to move based on the actuation of an actuator in the operator space and that the top seal is configured to move between the sealed and unsealed configurations without the actuation of any actuator in the operator space.  A single panel 10, as taught by Daggy, is configured to operate as recited by the applicant.
	It is requested that the applicant point out which embodiment of the invention the applicant believes the claims read on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634